Citation Nr: 0017835	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  93-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from December 1985 to 
February 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim. 

In January 1994 and August 1997, the Board remanded the case 
for additional development.  The requested development has 
been accomplished to the extent necessary, and the Board now 
proceeds with its review of the appeal. 


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current left ear hearing loss is 
the result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for left ear hearing loss is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's DD Form 214 indicates that his military 
occupational specialty was rifleman.  His March 1985 
enlistment examination shows that his ears were normal. He 
gave a history of having bilateral myringotomy when he was 12 
years old.  He also indicated that he was treated for an ear 
infection when he was 15 and that he had left ear hearing 
loss.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
20
10
5
25
20

Upon entry into service, the veteran was assigned a physical 
profile of "1" for his hearing and ears.  See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993) (citations omitted) (Under 
the categories of PULHES, the "H" stands for "hearing and 
ears" including the feet and legs).  The number "1" 
indicated that he had a high level of medical fitness upon 
his entry into service.  Id. (citation omitted). 

In January 1986, the veteran was seen for bilateral ear 
infection, which resolved with treatment, including 
antibiotics.  In November 1990, early otitis media of the 
left ear was diagnosed.  

Also associated with the claims folder is a January 1991 
report of examination from the Department of Rehabilitation.  
The veteran stated that his left ear got plugged at times, 
that he had tubes in both ears at age 16, and that he had 
some hearing loss while in the military.  His hearing was 
20/20 on the right and 20/15 on the left.  Old scars were 
noted on each tympanic membrane.  The disability was 
described as stable.  The diagnostic impression was hearing 
loss, left ear.

In February 1991, the veteran was treated for recurrent 
serous otitis media of the left ear.  An audiological report 
was interpreted as showing borderline conductive hearing loss 
of the left ear.  This audiogram was presented in graphic 
rather than numerical form, and rating officials and Board 
members are not considered competent to interpret these 
results.  See Kelly v. Brown, 7 Vet. App. 471 (1995). 

After service, the veteran underwent VA examination in May 
1991.  Examination of the ears revealed bulging left tympanic 
membrane and possible scarring as well as scarring of the 
right tympanic membrane.  Hearing loss was not noted 
according to the examiner.  Recurrent serous otitis of the 
left ear was diagnosed. 

At an April 1992 RO hearing, the veteran testified he was 
treated for otitis media when he was a child and also in 
service.  He stated that he was exposed to acoustic trauma in 
service and that he was given ear protections.  He reportedly 
had problems hearing during active service. 

On May 1992 VA audiological evaluation, the veteran reported 
hearing loss on the left.  He gave a history of noise 
exposure while in the infantry for five to six years.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
5
LEFT
35
30
20
35
45

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

In June 1995, the RO contacted the veteran's service 
representative for updated information concerning the 
veteran's current address.  The veteran's service 
representative gave the RO the veteran's home and work number 
they had of record and the veteran's address they had from 
1991.  The RO attempted to call the veteran but was informed 
that he did not live or work at that address.  The RO noted 
that there was no updated address available for the veteran.  

In July 1995, the veteran was scheduled for the examinations 
ordered in the Board's June 1994 remand.  He failed to report 
for the examinations and did not provide the RO with any 
explanation for his failure to report.  In May 1997, the 
veteran's representative reported that he had tried to 
establish contact with the veteran without success.

The Board again remanded the case in August 1997 for a 
medical opinion.  Notification of a VA examination was mailed 
to the veteran at his most recent address of record.  
However, it was returned by the postal service as 
undeliverable.  The veteran failed to report for examination 
scheduled in October 1997.  The RO wrote to him at his most 
recent address of record in June 1998 advising him of the 
consequences of failure to report for examination and 
providing him an opportunity to reschedule.  No reply was 
received.

In September 1998, the veteran's claims file was referred to 
a VA medical examiner to obtain an opinion.  The examiner 
noted that the in-service February 1991 audiogram showed pure 
tone thresholds for the left ear, in decibels, as follows:  
25 at 500 hertz; 25 at 1000 hertz; 5 at 2000 hertz; and 25 at 
4000 hertz.  The examiner further stated that these values 
were within test/retest limits of the induction audiogram 
conducted in December 1985 and did not indicate that the 
hearing loss had worsened as a result of military service.  
In conclusion, the examiner stated that hearing loss was not 
significantly different at the time of discharge from that 
recorded at enlistment.


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted military service; (2) evidence 
showing an increase in disability during service sufficient 
to raise a presumption of aggravation of the disability; and 
(3) an absence of clear and unmistakable evidence to rebut 
the presumption of aggravation which may include evidence 
showing that the increase in severity was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(b) (1999).  
Concerning item (1), a disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at service entrance for 
disorders not noted when examined at entrance.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1) (1999); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the veteran reported having left ear hearing loss at 
the time he entered active service in 1985.  However, his lay 
statements are insufficient to establish the onset of chronic 
left ear hearing loss prior to active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The December 1985 audiogram did not 
show left ear hearing loss by VA standards.  See 38 C.F.R. 
§ 3.385 (1999).

With regard to a current diagnosis of hearing loss, the 
veteran was first shown to have left ear hearing loss by VA 
standards on VA examination in May 1992.  See 38 C.F.R. 
§ 3.385 (1999).  Accordingly, the first element of a well-
grounded claim for service connection has been satisfied.  

The veteran's service medical records are negative for 
objective findings of left ear hearing loss by VA standards.  
The February 1991 audiogram did not show auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
of 40 decibels or greater, or auditory thresholds for at 
least three of the above frequencies of 26 decibels or 
greater.  38 C.F.R. § 3.385 (1999).  Although hearing loss 
was diagnosed in January 1991, no audiogram was conducted at 
that time.  However, the veteran stated that he was exposed 
to acoustic trauma during service and there is in-service 
evidence of left ear infections.  Therefore, the Board finds 
that there is sufficient lay and/or medical evidence of 
incurrence of a disease/injury during service, and the second 
element of a well-grounded claim for service connection has 
been satisfied.  

The veteran, however, has not satisfied the third element of 
a well-grounded claim for service connection.  There is still 
no medical evidence of record of a nexus between the present 
disability and any post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his current left ear hearing loss to any in-
service finding or event or to any post-service 
symptomatology. 

Although the veteran may have continuously experienced left 
ear hearing loss symptomatology since active service, there 
is no medical evidence in the record at all tending to show 
that there were underlying chronic disability which caused 
the symptoms in service and that that underlying disability 
also has caused all the intermittent complaints of 
symptomatology experienced since service.  Similarly, there 
is no medical evidence tending to show that the symptoms in 
service represented chronic left ear hearing loss rather than 
an acute and transitory condition.  While the veteran has 
ascribed his current disability to active service, his 
statements do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that the left ear hearing loss 
diagnosed after service had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

Even assuming that left ear hearing loss pre-existed active 
service (which, as noted above, was not shown by the December 
1985 enlistment examination - see 38 C.F.R. § 3.304(b)(1)), 
no medical evidence has been presented or secured to render 
plausible a claim that any preexisting left ear hearing loss 
increased in severity during active duty.  To the contrary, 
the VA examiner in September 1998 reviewed the medical 
evidence and concluded that hearing loss was not 
significantly different at the time of discharge from that 
recorded at enlistment and that the February 1991 audiogram 
did not indicate that the hearing loss had worsened as a 
result of military service.  The condition was no worse upon 
discharge than it was upon induction.  See Verdon v. Brown, 8 
Vet. App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991) (intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.)  Accordingly, based on this medical evidence, the 
Board concludes a presumption of aggravation of any 
preexisting left ear hearing loss has not been raised in this 
case and that a claim for service connection for this 
condition based on aggravation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Moreover, even assuming 
that the presumption of aggravation during active service was 
triggered, it was rebutted by clear and unmistakable 
evidence, i.e., the September 1998 VA examiner's opinion.  
See 38 C.F.R. § 3.306(b) (1999).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for left ear hearing 
loss.  

A VA regulation pertinent to the failure to report for VA 
examinations provides, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting his claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  When a veteran seeking 
benefits fails to report for any scheduled examinations, VA 
had no duty to "turn up heaven and earth to find [him]."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, the 
veteran failed to report for VA examinations scheduled in 
conjunction with the claim.  Further action without response 
or assistance from the veteran is unwarranted.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for left ear hearing loss is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

